Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 31, 33 and 56-57, in the reply filed on December 27, 2021 is acknowledged.  The traversal is on the ground(s) that combining all of the pending claims into one invention for restriction purposes would not be a burden on the Examiner as any search of the methods recited in Claims 31, 33 and 56-57 would necessarily require a search of the device claims recited in Claim 1. Indeed, the Applicant notes that the methods of Group II includes all of the elements in Group I. This is not found persuasive because the material or article worked upon does not limit apparatus claims (MPEP § 2115).
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-2, 5-8, 10, 12-13, 15-17, 27, 29 and 58 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings were received on May 14, 2020.  These drawings are acceptable.

Claim Objections

Claims 31 and 33 are objected to because of the following informalities:  
Claim 31
	line 2, the word -- and -- should be inserted after the number “1”.

	line 3, the word -- a -- should be inserted after the word “within”.

Claim 33
	line 29, “1 1-hexanol” should be amended to -- 1,1-hexanol --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
I.	Claims 31, 33 and 56-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31
	line 1, the word “types” is indefinite.

	line 3, the word “types” is indefinite.


	line 4, “the modulation” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 4, the word “types” is indefinite.

Claim 33
	line 2, it appears that the “one or more of the odorant molecules” is the same as the one or more types of odorant molecules recited in claim 31, lines 2-3. However, the claim language is unclear as to whether they are.
	The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

II.	Claims 31, 33 and 56-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting 

to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
Claim 1
	lines 1-3, recite:
	A device comprising one or more electrochemically active surface areas, wherein each of the one or more electrochemically active surface areas is configured to electrochemically modulate the smell associated with a specific odorant molecule.

Claim 31
	lines 1-5, 
A method of modulating one or more types of odorant molecules within a setting, comprising providing a device as described in claim 1, directing one or more types of odorant molecules within setting with the one or more electrochemically active surface areas of the device, wherein the modulation of the one or more types of odorant molecules results in a modulated smell within the setting.

	The method is missing an electrochemically modulating step.

III.	Claims 31, 33 and 56-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1
	lines 1-3, recite:
	A device comprising one or more electrochemically active surface areas, wherein each of the one or more electrochemically active surface areas is configured to electrochemically modulate the smell associated with a specific odorant molecule.


Claim 31
	lines 1-5, 
A method of modulating one or more types of odorant molecules within a setting, comprising providing a device as described in claim 1, directing one or more types of odorant molecules within setting with the one or more electrochemically active surface areas of the device, wherein the modulation of the one or more types of odorant molecules results in a modulated smell within the setting.

	It is unclear from the claim language what the relationship is between the specific odorant molecule and the one or more types of odorant molecules.
	It is unclear from the claim language if the modulation recited in claim 31, line 4, is the same as the electrochemically modulate recited in claim 1, line 3.
	It is unclear from the claim language if the modulated smell recited in claim 31, line 5, is the same as the electrochemically modulated smell recited in claim 1, line 3. 

Claim Rejection - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

I.	Claim(s) 31 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/186505 (‘505).
	Regarding claim 31, WO ‘505 teaches a method of modulating one or more types of odorant molecules within a setting, comprising:
• providing a device comprising one or more electrochemically active surface areas, wherein each of the one or more electrochemically active surface areas is configured (= an electrolytic cell comprising electrodes) [page 2, lines 2-3] to electrochemically modulate (= electrochemically oxidizing the aldehyde in the electrolytic cell) [page 2, line 4] the smell associated with a specific odorant molecule (= in the flavor and fragrance industry the presence of aldehydes is often undesirable in view of an unpleasant taste or smell) [page 2, lines 9-11],
• directing one or more types of odorant molecules within setting (= the electrochemical oxidation was conducted at room temperature) [page 11, lines 20-21] with the one or more electrochemically active surface areas of the device (= electrochemically oxidizing the aldehyde in the electrolytic cell) [page 2, line 4].
The method of WO ‘505 differs from the instant invention because WO ‘505 does not disclose wherein the modulation of the one or more types of odorant molecules results in a modulated smell within the setting.
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because WO ‘505 teaches a method in a similar manner as presently claimed. Similar processes can 

reasonably be expected to yield similar results.
	Furthermore, when the method recited in the reference is similar to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
	Regarding claim 56, the method of WO ‘505 differs from the instant invention because WO ‘505 does not disclose wherein the setting is an industrial setting.
	WO ‘505 teaches that the electrochemical oxidation was conducted at room temperature (page 11, lines 20-21).
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the room of a laboratory is deemed to be an industrial setting. 
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 

II.	Claim(s) 31, 33 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al. (“Electrochemical Oxidation of Fragrances 4-Allyl and 4-Propenylbenzenes on Platinum and Carbon Paste Electrodes,” Croatica Chemica Acta (2015 Mar 27), Vol. 88, No. 1, pp. 35-42).
	Regarding claim 31, Wang teaches a method of modulating one or more types of odorant molecules within a setting, comprising:
• providing a device comprising one or more electrochemically active surface areas, wherein each of the one or more electrochemically active surface areas is configured (= 

platinum and carbon paste electrodes) to electrochemically modulate the smell associated with a specific odorant molecule,
• directing one or more types of odorant molecules within setting (= the ambient) with the one or more electrochemically active surface areas of the device (= the electrochemical oxidation behaviors of 4-allylbenzenes (estragole, safrole and eugenol) and 4-propenylbenzenes (anethole, asarone and isoeugenol)) [page 35, abstract],
The method of Wang differs from the instant invention because Wang does not disclose wherein the modulation of the one or more types of odorant molecules results in a modulated smell within the setting.
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Wang teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield similar results.
	Furthermore, when the method recited in the reference is similar to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
	Regarding claim 33, Wang teaches wherein one or more of the odorant molecules are selected from one or more of the following groups:
geranyl acetate, methyl formate, methyl acetate, methyl proprionate, methyl propanoate, fructone, methyl butyrate, methyl butanoate, ethyl acetate, hexyl acetate, ethyl methylphenylglycidate, ethyl butyrate, ethyl butanoate, isoamyl acetate, pentyl butyrate, pentyl butanoate, pentyl pentanoate, octyl acetate, benzyl acetate, and methyl anthranilate, 

wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate ester functional groups associated with the one or more odorant molecules, 
myrcene, geraniol, nerol, citral, lemonal, geranial, neral, citronellal, citronellol, linalool, and nerolidol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate linear terpene functional groups associated with the one or more odorant molecules, 
limonene, camphor, menthol, carvone, terpineol, alpha-lonone, thuj one, and eucalyptol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate cyclic terpene functional groups associated with the one or more odorant molecules, 
benzaldehyde, eugenol, cinnamaldehyde, ethyl maltol, vanillin, anisole, anethole, estragole, and thymol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate aromatic functional groups associated with the one or more odorant molecules, 
trimethylamine, putrescine, diaminobutane, cadaverine, pyridine, indole, and skatole, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate amine functional groups associated with the one or more odorant molecules, 
butyric acid, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate carboxylic acid functional groups associated with 

the one or more odorant molecules,
 p-cresol, furaneol,1 1-hexanol, cis-3-hexen-1-ol, and menthol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate alcohol functional groups associated with the one or more odorant molecules, 
acetaldehyde, hexanal, cis-3-hexenal, furfural, hexyl cinnamaldehyde, isovaleraldehyde, 
anisic aldehyde, and cuminaldehyde, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate aldehyde functional groups associated with the one or more odorant molecules,
thioacetone, allyl thiol, benzyl mercaptan, (methylthio)methanethiol, ethanethiol, ethyl- mercaptan, 2-methyl-2-propanethiol, butane-1-thiol, grapefruit mercaptan, methanethiol, and furan-2-ylmethanethiol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate thiol functional groups associated with the one or more odorant molecules,
cyclopentadecanone, dihydrojasmone, 6-acetyl-2,3,4,5-tetrahydropyridine, oct-1-en-3- 
one, and 2-acetyl-1-pyrroline, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate ketone functional groups associated with the one or more odorant molecules, 
gamma-nonalactone, gamma-decalactone, delta-octalactone, jasmine lactone, massoia lactone, wine lactone, and sotolon, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate lactone functional groups associated with the one or more odorant molecules, 

dimethyl trisulfide, zinc phosphide, methylphosphine, dimethylphosphine, diacetyl, acetoin, nerolin, tetrahydrothiophene, 2,4,6-trichloroanisole, and odorant molecules having a substituted pyrazine functional group (= 4-allylbenzenes (estragole, safrole and eugenol) and 4-propenylbenzenes (anethole, asarone and isoeugenol)) [page 35, abstract].
	Regarding claim 56, the method of Wang differs from the instant invention because Wang does not disclose wherein the setting is an industrial setting.
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the ambient of a laboratory is deemed to be an industrial setting. 
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 

III.	Claim(s) 31, 33 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2701923 (‘923).
	Regarding claim 31, JP ‘923 teaches a method of modulating one or more types of odorant molecules within a setting, comprising:
• providing a device comprising one or more electrochemically active surface areas, wherein each of the one or more electrochemically active surface areas is configured (= a pair of electrodes 3 are arranged to both sides of a hydrogen ion or oxygen ion conductive solid electrolyte 2) [abstract] to electrochemically modulate the smell associated with a specific odorant molecule (= a bad smell components by electric energy supplied from the electrode is 

decomposed) [page 4, line 39],
• directing one or more types of odorant molecules within setting (= an air conditioner, refrigerator, etc., when the deodorizing device for household, domestic air containing odor components in the bad smell is removed, the air in the home health promoting · maintained constantly keep clean, contributing to the improvement of living environment) [page 6, lines 18-20] with the one or more electrochemically active surface areas of the device (= the air A1 contg. offensive odor is introduced into a gas chamber provided with at least one electrode 3) [abstract], 
wherein the modulation of the one or more types of odorant molecules results in a modulated smell within the setting (= an air conditioner, refrigerator, etc., when the deodorizing device for household, domestic air containing odor components in the bad smell is removed, the air in the home health promoting · maintained constantly keep clean, contributing to the improvement of living environment) [page 6, lines 18-20].
Regarding claim 33, JP ‘923 teaches wherein one or more of the odorant molecules are selected from one or more of the following groups:
geranyl acetate, methyl formate, methyl acetate, methyl proprionate, methyl propanoate, fructone, methyl butyrate, methyl butanoate, ethyl acetate, hexyl acetate, ethyl methylphenylglycidate, ethyl butyrate, ethyl butanoate, isoamyl acetate, pentyl butyrate, pentyl butanoate, pentyl pentanoate, octyl acetate, benzyl acetate, and methyl anthranilate, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate ester functional groups associated with the one or more odorant 

molecules, 
myrcene, geraniol, nerol, citral, lemonal, geranial, neral, citronellal, citronellol, linalool, and nerolidol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate linear terpene functional groups associated with the one or more odorant molecules, 
limonene, camphor, menthol, carvone, terpineol, alpha-lonone, thuj one, and eucalyptol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate cyclic terpene functional groups associated with the one or more odorant molecules, 
benzaldehyde, eugenol, cinnamaldehyde, ethyl maltol, vanillin, anisole, anethole, estragole, and thymol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate aromatic functional groups associated with the one or more odorant molecules, 
trimethylamine, putrescine, diaminobutane, cadaverine, pyridine, indole, and skatole, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate amine functional groups associated with the one or more odorant molecules, 
butyric acid, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate carboxylic acid functional groups associated with the one or more odorant molecules,
 p-cresol, furaneol,1 1-hexanol, cis-3-hexen-1-ol, and menthol, wherein one or more of 

the one or more electrochemically active surfaces are configured to electrochemically modulate alcohol functional groups associated with the one or more odorant molecules, 
acetaldehyde, hexanal, cis-3-hexenal, furfural, hexyl cinnamaldehyde, isovaleraldehyde, anisic aldehyde, and cuminaldehyde, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate aldehyde functional groups associated with the one or more odorant molecules,
thioacetone, allyl thiol, benzyl mercaptan, (methylthio)methanethiol, ethanethiol, ethyl- mercaptan, 2-methyl-2-propanethiol, butane-1-thiol, grapefruit mercaptan, methanethiol, and furan-2-ylmethanethiol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate thiol functional groups associated with the one or more odorant molecules,
cyclopentadecanone, dihydrojasmone, 6-acetyl-2,3,4,5-tetrahydropyridine, oct-i-en-3- one, and 2-acetyl-1-pyrroline, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate ketone functional groups associated with the one or more odorant molecules, 
gamma-nonalactone, gamma-decalactone, delta-octalactone, jasmine lactone, massoia lactone, wine lactone, and sotolon, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate lactone functional groups associated with the one or more odorant molecules, 
dimethyl trisulfide, zinc phosphide, methylphosphine, dimethylphosphine, diacetyl, acetoin, nerolin, tetrahydrothiophene, 2,4,6-trichloroanisole, and odorant molecules having a 

substituted pyrazine functional group (= a cause of bad smell of organic matter in the air, (acetaldehyde, formaldehyde, ethanol, methanol, etc.) [page 4, lines 69-70].
Regarding claim 56, JP ‘923 teaches wherein the setting is an industrial setting (= an air conditioner, refrigerator, etc.) [page 6, lines 18-20].

IV.	Claim(s) 31, 33 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ma et al. (“Electrochemical Scission of C-S Bond in Ethanethiol on a Modified β-PbO2 Anode in Aqueous Solution,” Separation and Purification Technology (2013 May 9), Vol. 109, pp. 72-76).
	Regarding claim 31, Ma teaches a method of modulating one or more types of odorant molecules within a setting, comprising:
• providing a device (= a Pyrex glass reactor (Ø 30 mm x 60 mm) comprising one or more electrochemically active surface areas, wherein each of the one or more electrochemically active surface areas is configured (= a β-PbO2 electrode doped with fluoride (44 mm x 14 mm) was used as anode. The cathode was a stainless steel net (53 mm x 17 mm)) [page 73, “2.4. Bulk electrolysis of ethanethiol”] to electrochemically modulate the smell associated with a specific odorant molecule (= while sulfur atom in ethanethiol was finally converted to nonodorous sulfate ions (SO42-)) [page 72, abstract], 
• directing one or more types of odorant molecules within setting (= the ambient) with the one or more electrochemically active surface areas of the device (= 20 mL of ethanethiol solution was placed inside the glass reactor) [page 73, “2.4. Bulk electrolysis of ethanethiol”], 

wherein the modulation of the one or more types of odorant molecules results in a modulated smell within the setting (= for the clean and safe removal of odorous compounds from industrial effluents and will be beneficial for nuisance reduction) [page 72, abstract].
	Regarding claim 33, Ma teaches wherein one or more of the odorant molecules are selected from one or more of the following groups:
geranyl acetate, methyl formate, methyl acetate, methyl proprionate, methyl propanoate, fructone, methyl butyrate, methyl butanoate, ethyl acetate, hexyl acetate, ethyl methylphenylglycidate, ethyl butyrate, ethyl butanoate, isoamyl acetate, pentyl butyrate, pentyl butanoate, pentyl pentanoate, octyl acetate, benzyl acetate, and methyl anthranilate, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate ester functional groups associated with the one or more odorant molecules, 
myrcene, geraniol, nerol, citral, lemonal, geranial, neral, citronellal, citronellol, linalool, and nerolidol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate linear terpene functional groups associated with the one or more odorant molecules, 
limonene, camphor, menthol, carvone, terpineol, alpha-lonone, thuj one, and eucalyptol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate cyclic terpene functional groups associated with the one or more odorant molecules, 
benzaldehyde, eugenol, cinnamaldehyde, ethyl maltol, vanillin, anisole, anethole, 

estragole, and thymol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate aromatic functional groups associated with the one or more odorant molecules, 
trimethylamine, putrescine, diaminobutane, cadaverine, pyridine, indole, and skatole, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate amine functional groups associated with the one or more odorant molecules, 
butyric acid, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate carboxylic acid functional groups associated with the one or more odorant molecules,
 p-cresol, furaneol,1 1-hexanol, cis-3-hexen-1-ol, and menthol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate alcohol functional groups associated with the one or more odorant molecules, 
acetaldehyde, hexanal, cis-3-hexenal, furfural, hexyl cinnamaldehyde, isovaleraldehyde, anisic aldehyde, and cuminaldehyde, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate aldehyde functional groups associated with the one or more odorant molecules,
thioacetone, allyl thiol, benzyl mercaptan, (methylthio)methanethiol, ethanethiol, ethyl- mercaptan, 2-methyl-2-propanethiol, butane-1-thiol, grapefruit mercaptan, methanethiol, and furan-2-ylmethanethiol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate thiol functional groups associated with 

the one or more odorant molecules,
cyclopentadecanone, dihydrojasmone, 6-acetyl-2,3,4,5-tetrahydropyridine, oct-i-en-3- one, and 2-acetyl-1-pyrroline, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate ketone functional groups associated with the one or more odorant molecules, 
gamma-nonalactone, gamma-decalactone, delta-octalactone, jasmine lactone, massoia lactone, wine lactone, and sotolon, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate lactone functional groups associated with the one or more odorant molecules, 
dimethyl trisulfide, zinc phosphide, methylphosphine, dimethylphosphine, diacetyl, acetoin, nerolin, tetrahydrothiophene, 2,4,6-trichloroanisole, and odorant molecules having a substituted pyrazine functional group (= ethanethiol) [page 72, abstract].
	Regarding claim 56, the method of Ma differs from the instant invention because Ma does not disclose wherein the setting is an industrial setting.
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the ambient of a laboratory is deemed to be an industrial setting.
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 

V.	Claim(s) 31 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the 

alternative, under 35 U.S.C. 103 as obvious over Eaktasang et al. (“Control of Malodorous Hydrogen Sulfide Compounds Using Microbial Fuel Cell,” Bioprocess and Biosystems Engineering (2013 Oct), Vol. 36, No. 10, pp. 1417-1425).
	Regarding claim 31, Eaktasang teaches a method of modulating one or more types of odorant molecules within a setting, comprising:
• providing a device (= a lab-scale MFC reactor made of plexiglass was employed in this study) [page 1418, right column, lines 10-11] comprising one or more electrochemically active surface areas, wherein each of the one or more electrochemically active surface areas is configured (= bare graphite felt (area of 500 cm2, GF series, Electrosynthesis, Amherst, NY, USA) was used as electrode in both chambers) [page 1418, right column, lines 15-17] to electrochemically modulate the smell associated with a specific odorant molecule (= we found that the generation of hydrogen sulfide compounds can be controlled either by the suppression of SRB activity or by the oxidation of sulfide at the anode in the MFC) [page 1423, right column, lines 5-8],
• directing one or more types of odorant molecules within setting (= a lab-scale MFC reactor made of plexiglass) [page 1418, right column, lines 10-11] with the one or more electrochemically active surface areas of the device (= the anode chamber was loaded with a mixture of anaerobic sludge and an M9 medium (1:4 by volume)) [page 1418, lines 23-24].
The method of Eaktasang differs from the instant invention because Eaktasang does not disclose wherein the modulation of the one or more types of odorant molecules results in a modulated smell within the setting.

	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Eaktasang teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield similar results.
	Furthermore, when the method recited in the reference is similar to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
	Regarding claim 56, Eaktasang teaches wherein the setting is an industrial setting (= a 
lab-scale MFC reactor made of plexiglass) [page 1418, right column, lines 10-11].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 33 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/186505 (‘505) as applied to claims 31 and 56 above, and further in view of Muller et al. (US Patent Application Publication No. 2008/0206093 A1).
	WO ‘505 is as applied above and incorporated herein.
Regarding claim 33, the method of WO ‘505 differs from the instant invention because WO ‘505 does not disclose wherein one or more of the odorant molecules are selected from 

one or more of the following groups:
geranyl acetate, methyl formate, methyl acetate, methyl proprionate, methyl propanoate, fructone, methyl butyrate, methyl butanoate, ethyl acetate, hexyl acetate, ethyl 
methylphenylglycidate, ethyl butyrate, ethyl butanoate, isoamyl acetate, pentyl butyrate, pentyl butanoate, pentyl pentanoate, octyl acetate, benzyl acetate, and methyl anthranilate, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate ester functional groups associated with the one or more odorant molecules, 
myrcene, geraniol, nerol, citral, lemonal, geranial, neral, citronellal, citronellol, linalool, and nerolidol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate linear terpene functional groups associated with the one or more odorant molecules, 
limonene, camphor, menthol, carvone, terpineol, alpha-lonone, thuj one, and eucalyptol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate cyclic terpene functional groups associated with the one or more odorant molecules, 
benzaldehyde, eugenol, cinnamaldehyde, ethyl maltol, vanillin, anisole, anethole, estragole, and thymol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate aromatic functional groups associated with the one or more odorant molecules, 
trimethylamine, putrescine, diaminobutane, cadaverine, pyridine, indole, and skatole, 

wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate amine functional groups associated with the one or more odorant molecules, 
butyric acid, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate carboxylic acid functional groups associated with the one or more odorant molecules,
 p-cresol, furaneol,1 1-hexanol, cis-3-hexen-1-ol, and menthol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate alcohol functional groups associated with the one or more odorant molecules, 
acetaldehyde, hexanal, cis-3-hexenal, furfural, hexyl cinnamaldehyde, isovaleraldehyde, anisic aldehyde, and cuminaldehyde, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate aldehyde functional groups associated with the one or more odorant molecules,
thioacetone, allyl thiol, benzyl mercaptan, (methylthio)methanethiol, ethanethiol, ethyl-mercaptan, 2-methyl-2-propanethiol, butane-1-thiol, grapefruit mercaptan, methanethiol, and 
furan-2-ylmethanethiol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate thiol functional groups associated with the one or more odorant molecules,
cyclopentadecanone, dihydrojasmone, 6-acetyl-2,3,4,5-tetrahydropyridine, oct-1-en-3- one, and 2-acetyl-1-pyrroline, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate ketone functional groups associated 

with the one or more odorant molecules, 
gamma-nonalactone, gamma-decalactone, delta-octalactone, jasmine lactone, massoia lactone, wine lactone, and sotolon, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate lactone functional groups associated with the one or more odorant molecules, 
dimethyl trisulfide, zinc phosphide, methylphosphine, dimethylphosphine, diacetyl, acetoin, nerolin, tetrahydrothiophene, 2,4,6-trichloroanisole, and odorant molecules having a substituted pyrazine functional group.
	WO ‘505 teaches that in the flavor and fragrance industry the presence of aldehydes is often undesirable in view of an unpleasant taste or smell (page 2, lines 9-11). The invention particularly relates to processes wherein the aldehyde has the chemical formula R-CHO, wherein R represents an organic moiety and the carboxylic acid has the formula R-COOH, indicating that the aldehyde functionality and the carboxylic acid functionality are attached to the same organic moiety (page 2, lines 18-22).
	Muller teaches that:
In particular, the odor substance is ammonia, hydrogen sulfide, sulfur oxides, nitrogen oxides, ozone, cyclic or acyclic amines, thiols, thioethers and also aldehydes, ketones, esters, ether acids or alcohols. Particular preference is given to ammonia, hydrogen sulfide, organic acids (preferably acetic acid, propionic acid, butyric acid, isobutyric acid, valeric acid, isovaleric acid, caproic acid, heptylic acid, lauric acid, perlargonic acid) and also cyclic or acyclic hydrocarbons which comprise nitrogen or sulfur, and also saturated or unsaturated aldehydes, such as hexanal, heptanal, octanal, nonanal, decanal, octenal or nonenal and, in particular, volatile aldehydes such as butyraldehyde, propionaldehyde, acetaldehyde and formaldehyde and furthermore power fuels such as gasoline, diesel (ingredients) [page 2, [0044]].

	The odor substances can also be fragrances which are used, for example for producing perfumes. Fragrances or oils which release such fragrances which may be mentioned by way of 

example are: essential oils, basil oil, geranium oil, mint oil, cananga oil, cardamom oil, lavender oil, peppermint oil, muscat oil, camomile oil, eucalyptus oil, rosemary oil, lemon oil, lime oil, orange oil, bergamot oil, clary oil, coriander oil, cypress oil, 1,1-dimethoxy-2-pherylethane, 2,4-dimethyl-4-phenyltetrahydrofuran, dimethyltetrahydrobenzaldehyde, 2,6-dimethyl-7-octen-2-ol, 1,2-diethoxy-3,7-dimethyl-2,6-octadiene, phenylacetaldehyde, rose oxide, ethyl 
2-methylpentanoate, 1-(2,6,6-trimethyl-1,3-cyclohexadien-1-yl)-2-buten-1-one, ethylvanillin, 2,6-dimethyl-2-octenol, 3,7-dimethyl-2-octenol, tert-butyl cyclohexylacetate, anisyl acetates, allyl cyclohexyloxyacetate, ethyllinalool, eugenol, coumarin, ethyl acetoacetate, 4-phenyl-2,4,6-trimethyl-1,3-dioxane, 4-methylene-3,5,6,6-tetramethyl-2-heptanone, ethyl tetrahydrosafranate, geranylnitrile, cis-3-hexen-1-ol, cis-3-hexenyl acetate, cis-3-hexenyl methyl carbonates, 2,6-dimethyl-5-hepten-1-al, 4-(tricyclo[5.2.1.0]decylidene)-8-butanal, 
5-(2,2,3-trimethyl-3-cyclopentenyl)-3-methylpentan-2-ol, p-tert-butyl-alpha-methylhydrocimmaldehyde, ethyl [5.2.1.0]tricyclodecanecarboxylate, geraniol, citronellol, citral, linalool, linalyl acetate, ionones, phenylethanol or mixtures thereof (pages 2-3, [0045]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more of the odorant molecules described by WO ‘505 with wherein one or more of the odorant molecules are selected from one or more of the following groups:
geranyl acetate, methyl formate, methyl acetate, methyl proprionate, methyl propanoate, fructone, methyl butyrate, methyl butanoate, ethyl acetate, hexyl acetate, ethyl methylphenylglycidate, ethyl butyrate, ethyl butanoate, isoamyl acetate, pentyl butyrate, pentyl butanoate, pentyl pentanoate, octyl acetate, benzyl acetate, and methyl anthranilate, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate ester functional groups associated with the one or more odorant molecules, 
myrcene, geraniol, nerol, citral, lemonal, geranial, neral, citronellal, citronellol, linalool, and nerolidol, wherein one or more of the one or more electrochemically active surfaces are 

configured to electrochemically modulate linear terpene functional groups associated with the one or more odorant molecules, 
limonene, camphor, menthol, carvone, terpineol, alpha-lonone, thuj one, and eucalyptol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate cyclic terpene functional groups associated with the one or more odorant molecules, 
benzaldehyde, eugenol, cinnamaldehyde, ethyl maltol, vanillin, anisole, anethole, estragole, and thymol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate aromatic functional groups associated with the one or more odorant molecules, 
trimethylamine, putrescine, diaminobutane, cadaverine, pyridine, indole, and skatole, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate amine functional groups associated with the one or more odorant molecules, 
butyric acid, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate carboxylic acid functional groups associated with the one or more odorant molecules,
 p-cresol, furaneol,1 1-hexanol, cis-3-hexen-1-ol, and menthol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate alcohol functional groups associated with the one or more odorant molecules, 
acetaldehyde, hexanal, cis-3-hexenal, furfural, hexyl cinnamaldehyde, isovaleraldehyde, 

anisic aldehyde, and cuminaldehyde, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate aldehyde functional groups associated with the one or more odorant molecules,
thioacetone, allyl thiol, benzyl mercaptan, (methylthio)methanethiol, ethanethiol, ethyl- mercaptan, 2-methyl-2-propanethiol, butane-1-thiol, grapefruit mercaptan, methanethiol, and 
furan-2-ylmethanethiol, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate thiol functional groups associated with the one or more odorant molecules,
cyclopentadecanone, dihydrojasmone, 6-acetyl-2,3,4,5-tetrahydropyridine, oct-1-en-3- one, and 2-acetyl-1-pyrroline, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate ketone functional groups associated with the one or more odorant molecules, 
gamma-nonalactone, gamma-decalactone, delta-octalactone, jasmine lactone, massoia lactone, wine lactone, and sotolon, wherein one or more of the one or more electrochemically active surfaces are configured to electrochemically modulate lactone functional groups associated with the one or more odorant molecules, 
dimethyl trisulfide, zinc phosphide, methylphosphine, dimethylphosphine, diacetyl, acetoin, nerolin, tetrahydrothiophene, 2,4,6-trichloroanisole, and odorant molecules having a substituted pyrazine functional group because hexanal and acetaldehyde are odor substances that are aldehydes having the chemical formula R-CHO as WO ‘505 had proposed, where eugenol, cis-3-hexen-1-ol, citronellol, citral and linalool are also odor substances in the 

fragrance industry.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 57, the method of WO ‘505 differs from the instant invention because WO ‘505 does not disclose wherein the setting is within a room no larger than 250 square feet.
	WO ‘505 teaches that the electrochemical oxidation was conducted at room temperature (page 11, lines 20-21). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the setting described by WO ‘505 with wherein the setting is within a room no larger than 250 square feet because considering that WO ‘505 is silent as to the size of the room, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the size of the room through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].

II.	Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Electrochemical Oxidation of Fragrances 4-Allyl and 4-Propenylbenzenes on Platinum and Carbon Paste Electrodes,” Croatica Chemica Acta (2015 Mar 27), Vol. 88, No. 1, pp. 35-42) as applied to claims 31, 33 and 56 above.
	Wang is as applied above and incorporated herein. 
Regarding claim 57, the method of Wang differs from the instant invention because Wang does not disclose wherein the setting is within a room no larger than 250 square feet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the setting described by Wang with wherein the setting is within a room no larger than 250 square feet because Wang teaches an ambient.
Considering that Wang is silent as to the size of the ambient of a laboratory, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the size of the ambient of a laboratory through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].

III.	Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2701923 (‘923) as applied to claims 31, 33 and 56 above.
	JP ‘923 is as applied above and incorporated herein.
	Regarding claim 57, the method of JP ‘923 differs from the instant invention because JP ‘923 does not disclose wherein the setting is within a room no larger than 250 square feet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the setting described by JP ‘923 with wherein the setting is within a room no larger than 250 square feet because JP ‘923 teaches an air conditioner, refrigerator, etc. (page 6, lines 18-20).
 	Considering that JP ‘923 is silent as to the size of the air conditioner or refrigerator, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the size of the air conditioner or refrigerator through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].

IV.	Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. 

(“Electrochemical Scission of C-S Bond in Ethanethiol on a Modified β-PbO2 Anode in Aqueous Solution,” Separation and Purification Technology (2013 May 9), Vol. 109, pp. 72-76) as applied to claims 31, 33 and 56 above.
	Ma is as applied above and incorporated herein.
	Regarding claim 57, the method of Ma differs from the instant invention because Ma does not disclose wherein the setting is within a room no larger than 250 square feet.
Ma teaches a Pyrex glass reactor (page 73, “2.4. Bulk electrolysis of ethanethiol”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the setting described by Ma with wherein the setting is within a room no larger than 250 square feet because the Pyrex glass reactor of Ma is in an ambient. 
 	Considering that Ma is silent as to the size of ambient, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the size of the ambient through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 
(CCPA 1955) [MPEP § 2144.05].

V.	Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eaktasang et al. (“Control of Malodorous Hydrogen Sulfide Compounds Using Microbial Fuel Cell,” Bioprocess and Biosystems Engineering (2013 Oct), Vol. 36, No. 10, pp. 1417-1425) as applied to claims 31 and 56 above.
	Eaktasang is as applied above and incorporated herein.
	Regarding claim 57, the method of Eaktasang differs from the instant invention because Eaktasang does not disclose wherein the setting is within a room no larger than 250 square feet.
	Eaktasang teaches a lab-scale MFC reactor made of plexiglass (page 1418, right column, lines 10-11).
	Considering that Eaktasang is silent as to the size of the lab, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the size of the lab through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        January 13, 2022